COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-063-CV
 
 
IN RE NYAGUDI O. OKUMU                                                      RELATOR
 
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's application for writ of habeas corpus and for
emergency relief and is of the opinion that relief should be denied.  Accordingly, relator's application for writ
of habeas corpus and for emergency relief is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL: 
MEIER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
March 3, 2009




     [1]See
Tex. R. App. P. 47.4.